DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/28/2020 has been entered. Claims 38-81 were added new and claims 3 and 26-37 were cancelled. Claims 1-2, 4-25 and 38-81 remain pending in the application.  
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 10/28/2020 is acknowledged.
Claims 7-8, 10-19, 21-25 and 59-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020. In addition, the Examiner finds claim 39 to be directed to a non-elected species as the elected species A (the embodiment of Fig. 3) does not teach wherein the upstream IMSA and the downstream IMSA are encompassed by a duct. Therefore, Claim 39 is also withdrawn from consideration.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: thrust vectors 43 and 44 in paragraphs [090] and [091].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Intentional momentum shedding apparatus in claims 1-2, 4-6, 9, and 38-58
Means for creating induced velocity in claim 20
Power transfer apparatus in claims 44-49
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 38, and 44-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the second thrust” without a proper antecedent basis.

Claim 38 recites “the pitch angle”, “the rotor blades”, “the rotor hub” and “the propeller” without proper antecedent bases. 

Claim 44 recites “the power” without a proper antecedent basis.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, 20, 38, 40-43, 50, 53, 56 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prud’Homme-Lacroix (U.S. Pre-Grant Publication No. 2014/0353419).

As per claim 1, Prud’Homme-Lacroix discloses an intentional fluid manipulation apparatus (IFMA) assembly, the IFMA comprising: an upstream intentional momentum shedding apparatus (IMSA) (31; figure 2) configured to impart a first induced velocity to a local free stream flow during a nominal operation requirement (first propeller 31 producing thrust towards the front of the aircraft; paragraphs [0124], [0127]; figure 2), the upstream IMSA creating a streamtube (i.e., a streamtube created by propeller 31); at least a downstream IMSA (32), with at least a portion of the downstream IMSA being located in a downstream portion of the streamtube (as shown; figure 2), with the downstream IMSA being configured to impart a second induced velocity to the local free stream flow within at least a portion of the streamtube, wherein the second induced velocity at the location of the downstream IMSA has a component in a direction opposite to the direction of the first induced (second propeller 32 producing a reverse thrust; figure 2; paragraph [0127]).  

As per claim 2, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the downstream IMSA is configured to produce the second thrust with a vector component parallel to, and aligned with, the direction of an induced velocity vector of the upstream IMSA at the location of the downstream IMSA in the streamtube (F2 (second thrust) is aligned and parallel to thrust F1 produced by first propeller 31 (upstream IMSA); figure 2).  

As per claim 4, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the nominal operation requirement is for providing a net thrust, wherein the net thrust is equal to a first thrust vector of the upstream IMSA plus a second thrust vector of the downstream IMSA in an inertial frame. (during forward flight (nominal operation), the first propulsion unit produces thrust towards the front of the aircraft, i.e., a sum of thrust vectors F1 and F2; figure 2; paragraph [0127])  

As per claim 5, Prud’Homme-Lacroix discloses the IFMA assembly of claim 4, and further discloses wherein an induced power associated with the production of the net thrust is reduced compared to a scenario in Page 2 of 13Appl. No.: 16/101,391Amendmentwhich the downstream IMSA has a negligible effect on the fluid flow, wherein the induced power can be positive or negative (second propeller 32 produces thrust in the direction opposite the forward direction, i.e., the net thrust is reduced compared to a scenario when only thrust F1 is present; figure 1). 

(both propellers 31 and 32 are propellers, i.e., capable of extracting power from the non-zero free stream flow to rotate the propellers; paragraph [0122]).  

As per claim 9, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the upstream IMSA and downstream IMSA comprise open rotors or ducted rotors (open rotors shown; figure 2).  

As per claim 20, Prud’Homme-Lacroix discloses an intentional fluid manipulation apparatus ("IFMA") assembly, the IFMA comprising a first means (31; figure 2) for creating a first induced velocity resulting in a streamtube and a second means (32) for creating a second induced velocity, wherein the second induced velocity has a component in a direction opposite to the direction of the first induced velocity (as shown in thrust vectors F1 and F2, i.e., the velocity being opposite the vectors F1 and F2; figure 2), wherein a net thrust is required from the IFMA assembly to fulfill a nominal operating condition, wherein the net thrust is equal to a first thrust vector of the first means plus a second thrust vector of the second means, the net thrust being associated with an induced power (thrust (net thrust) towards the front of the aircraft by first propulsion unit 30 having first and second propellers 31 and 32; figure 2; paragraph [0127]), the induced power being reduced by the second means as compared to a reference scenario in which the second means has a negligible effect on the fluid flow, wherein the induced power can be positive or negative (second propeller 32 produces thrust in the direction opposite the forward direction, i.e., the net thrust is reduced compared to a scenario when only thrust F1 is present; figure 1).  

(controlling the pitch of the propeller blades; paragraph [0118]).  

As per claim 40, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the first or second induced velocity has a non-zero component perpendicular to the local free stream flow at upstream IMSA or downstream IMSA, respectively (propellers 31 and 32 are inherently capable of inducing velocity in the tangential direction, i.e., perpendicular to the axial flow direction).  

As per claim 41, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the first or second induced velocity has a non-zero component parallel to the local free stream flow at the upstream IMSA or downstream IMSA, respectively (as indicated by thrust vectors F1 and F2; figure 2).  

As per claim 42, Prud’Homme-Lacroix discloses the IFMA assembly of claim 41, and further discloses wherein the first induced velocity has a non- zero component in the direction opposite the local free stream flow direction at the upstream IMSA (thrust F1 exerted by propeller 31 (upstream IMSA) is in the forward direction (the direction opposite the local free stream flow direction), i.e., the induced velocity by propeller 31 has a negative component (non-zero) in the direction opposite the local free stream flow direction; figure 2) .  

As per claim 43, Prud’Homme-Lacroix discloses the IFMA assembly of claim 41, and further discloses wherein the first induced velocity has a non- zero component in the same direction as the local free stream flow direction at the upstream IMSA (thrust F1 is in the forward direction, i.e., the induced velocity by propeller 31 aligns with the direction of the local free stream; figure 2).  


As per claim 50, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the downstream IMSA is configured to extract power from the fluid (propellers are inherently capable of extract power from incoming wind).  

As per claim 53, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the upstream IMSA is configured to extract power from the fluid (propellers are inherently capable of extract power from incoming wind).  

As per claim 56, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the upstream IMSA is configured to intentionally both extract power from the fluid and deliver power to the fluid, and the downstream IMSA is configured to intentionally both extract power from the fluid and deliver power to the fluid during nominal operations (both propellers 31 and 32 are inherently capable of extracting power from the incoming wind and deliver power to the fluid).  

As per claim 58, Prud’Homme-Lacroix discloses the IFMA assembly of claim 1, and further discloses wherein the mass flow rate of fluid in the streamtube for a given net thrust is modified compared to a scenario in which the downstream IMSA has a negligible effect on the fluid flow, wherein the modification can be an increase or a decrease in the mass flow rate (second propeller 32 produces thrust in the direction opposite the forward direction, i.e., the net thrust is reduced compared to a scenario when only thrust F1 is present; figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44-46 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prud’Homme-Lacroix in view of Bellis (U.S. Pre-Grant Publication No. 2011/0305572).

As per claims 44-46 and 49, Prud’homme discloses the IFMA assembly of claim 1. Prud’homme does not explicitly disclose wherein the power is transferred between the upstream and the downstream IMSA by a power transfer apparatus (claim 44), wherein the power is transferred mechanically (claim 45), wherein the power transfer apparatus comprises a drive shaft, gear train, and/or clutch (claim 46), and wherein power is delivered from the downstream IMSA to the upstream IMSA (claim 49).  Bellis is a related prior art in that it teaches two stages propeller engine. Bellis teaches wherein the power is transferred between the upstream and downstream IMSA by a gear train, i.e., a mechanical power transfer apparatus (front stage 23 and rear propeller stage 24 is connected via planetary gear shown, i.e., a gear capable of delivering power from the rear propeller stage 24 to the front stage propeller 23; figures 2-4).  There is a reasonable expectation that Bellis’ planetary gear connection between the propeller stages would provide power to both the stages of the propellers. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Prud’homme’s propulsion unit having the first and second propellers to incorporate Bellis’ .
Allowable Subject Matter
Claims 47-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 51-52, 54-55 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 47 contains allowable subject matter wherein the power is transferred electrically. 
In the closest prior art, Moldovan (U.S. Patent No. 9,994,305) teaches a propeller coupled to a motor and a generator. However, Moldovan also fails to teach wherein the generator and the motor is used for transferring power between two propeller stages. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention wherein the power between two propellers are transferred electrically because no prior art of record sufficiently teaches wherein the power is transferred electrically. 

Claim 48 contains allowable subject matter wherein the downstream IMSA drives an electric generator, the electric power of which is delivered to an electric motor coupled to the upstream IMSA, or wherein the upstream IMSA drives an electric generator, the electric power of which is delivered to an electric motor coupled to the downstream IMSA.  In the closest prior art, Moldovan (U.S. Patent No. 9,994,305) teaches a propeller coupled to a motor and a generator. However, Moldovan also fails to teach wherein the generator and the motor is used for transferring power between two propeller stages. Therefore, it would not have been obvious 

Claim 51 contains allowable subject matter wherein the power extracted from the fluid by the downstream IMSA is larger in magnitude than the power delivered to the fluid by the upstream IMSA.  No prior art of record sufficiently teaches this feature.

Claim 52 contains allowable subject matter wherein the power extracted from the fluid by the downstream IMSA is smaller in magnitude than the power delivered to the fluid by the upstream IMSA.  No prior art of record sufficiently teaches this feature.

Claim 54 contains allowable subject matter wherein the power extracted from the fluid by the upstream IMSA is larger in magnitude than the power delivered to the fluid by the downstream IMSA.  No prior art of record sufficiently teaches this feature.

Claim 55 contains allowable subject matter wherein the power extracted from the fluid by the upstream IMSA is smaller in magnitude than the power delivered to the fluid by the downstream IMSA.  No prior art of record sufficiently teaches this feature.

Claim 57 contains allowable subject matter wherein the power extracted from the fluid by the downstream IMSA is larger in magnitude than the power delivered to the fluid by the upstream IMSA. In the closest prior art, Prud’Homme-Lacroix discloses wherein the first induced velocity is directed in a downstream direction, and the second induced velocity is directed in an upstream direction (the induced velocity from propellers 31 and 32 are in opposite direction from the thrust vectors F1 and F2, i.e., the first propeller 31 inducing velocity in the downstream direction and the second propeller 32 inducing velocity in the upstream direction; figure 2).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davenport (U.S. Patent No. 5,054,998) teaches a counter rotating propeller providing a reverse thrust.
Chang (U.S. Patent No. 10,696,394) teaches a drone having six propellers capable of providing thrust in six directions.
Champagn (U.S. Patent No. 10,377,483) also teaches a drone having six propellers capable of providing thrust in six directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745